                                   Case 18-12456-gs        Doc 281      Entered 03/04/21 14:20:54        Page 1 of 6



                              1
                                Kevin W. Coleman (CA SBN 168538)
                              2 Admitted pro hac vice
                                Christopher H. Hart (CA SBN 184117)
                              3 Admitted pro hac vice
                                NUTI HART LLP
                              4 411 30TH Street, Suite 408
                                Oakland, CA 94609-3311
                              5 Telephone: 510-506-7152
                                Email: kcoleman@nutihart.com
                              6 chart@nutihart.com

                              7 Talitha Gray Kozlowski (NV SBN 9040)
                                GARMAN TURNER GORDON LLP
                              8 7251 Amigo Street, Suite 210
                                Las Vegas, NV 89119
                              9 Telephone: 725-777-3000
                                Email: tgray@gtg.legal
                             10 Counsel for Kavita Gupta,
                                Chapter 11 Trustee
                             11                        UNITED STATES BANKRUPTCY COURT
                                                              DISTRICT OF NEVADA
                             12
                                In re:                                  Case No.: BK-S-18-12456 GS
411 30TH STREET, SUITE 408




                             13
 TELEPHONE: 510.506.7152
 OAKLAND,CA 94609-3311




                                DESERT OASIS APARTMENTS, LLC,           Chapter 11
      NUTI HART LLP




                             14
                                Debtor.                                 DECLARATION OF KAVITA GUPTA IN
                             15                                         SUPPORT OF CONFIRMATION JOINT
                                                                        PLAN OF LIQUIDATION
                             16
                                                                        Dated: January 25, 2021
                             17
                                                                        Confirmation Hearing:
                             18                                         Date: March 11, 2021
                                                                        Time: 1:30 p.m.
                             19

                             20
                                         I, Kavita Gupta, declare:
                             21
                                         1.      I am the duly appointed and acting Chapter 11 trustee (“Trustee”) for the estates
                             22
                                  of Desert Oasis Apartments, LLC (“DOA” or “Debtor”) and Desert Oasis Investments, LLC
                             23
                                  (“DOI”) (collectively, “Debtors”). I am an attorney licensed to practice in the State of California
                             24
                                  and have experience acting as Chapter 11 and Chapter 7 trustees in numerous cases in California
                             25
                                  and Nevada. All statements in this declaration are based on my own personal knowledge and
                             26
                                  information obtained in my capacity as Chapter 11 trustee in this case, or upon information and
                             27
                                  belief as indicated. If called to testify on this matter, I can and would competently testify to the
                             28


                                                                                    1
                                      Case 18-12456-gs         Doc 281       Entered 03/04/21 14:20:54              Page 2 of 6



                              1 matters set forth in this Declaration. I make this Declaration in support of confirmation of the

                              2 Joint Plan of Liquidation (January 25, 2021) (the “Plan”). 1

                              3            2.      I am readily familiar with the Debtor’s books and records. I actively assisted

                              4 counsel in the preparation of the Plan and Disclosure Statement. I read and approved the Plan

                              5 and Disclosure Statement and all exhibits prior to filing.

                              6            3.      In assisting with the preparation of the proposed Plan and Disclosure Statement, I

                              7 undertook an analysis of all claims filed against the DOA and DOI. My analysis resulted in

                              8 informal reconciliations and settlements of potential objections to claims, taxing authorities and

                              9 others asserting administrative, priority, and general unsecured claims. As of February 28, 2021,

                             10 I hold cash in the approximate amount of $9,278,770 for the DOA estate and cash in the

                             11 approximate amount of $387,683 for the DOI estate.

                             12            4.      I have reviewed professional fees incurred and have estimated the fees to be
411 30TH STREET, SUITE 408

 TELEPHONE: 510.506.7152
 OAKLAND,CA 94609-3311




                             13 incurred through confirmation and distribution as compared to a conversation of this case to a
      NUTI HART LLP




                             14 Chapter 7.

                             15            5.      Based upon my prior experience, an analysis of the Debtor’s estate, and with the

                             16 assistance of counsel, I prepared the Liquidation Analysis set forth in the Disclosure Statement.

                             17 First, the Plan settles the avoidance claim against the Gonzales Trust. I estimate conservatively

                             18 that it would cost $50,000 to $75,000 to litigate the avoidance claim, assuming that a judgment

                             19 rendered in the Debtors’ favor is not appealed. I also considered costs to be avoided in a Chapter

                             20 7 scenario, including, among others, the Debtors’ operational costs and fees of its counsel. I also

                             21 took into consideration the administrative costs to be incurred during a Chapter 7 as compared to

                             22 that of a Chapter 11 liquidating plan, including the different compensation structures for Chapter

                             23 7 and Chapter 11 trustees. Conversion to Chapter 7 would increase the cost of trustee

                             24 compensation in DOA’s case by approximately $302,250 and by approximately $20,000 in

                             25 DOI’s case. If the case converts to Chapter 7, professionals retained by a Chapter 7 trustee will

                             26 have to file employment applications and fee applications. Confirming the Plan avoids these

                             27

                             28   1
                                           All capitalized terms not otherwise defined herein have the meaning ascribed to them in the Plan.


                                                                                           2
                                  Case 18-12456-gs        Doc 281     Entered 03/04/21 14:20:54        Page 3 of 6



                              1 expenses insofar as no new employment applications would be necessary. Moreover, the Plan

                              2 contemplates that I and my professionals will not need to file applications for post-confirmation

                              3 fees absent an objection by the Gonzales Trust. Therefore, it is more likely than not that costs

                              4 associated with preparing fee applications will be eliminated. Finally, if the United States

                              5 Trustee appoints someone besides me to serve as Chapter 7 trustee, the new trustee and his or her

                              6 attorneys and accountants would most likely incur time getting up to speed on the history of the

                              7 case, litigation issues, and the potential objection to DL’s claim. In considering these costs and

                              8 estimates, I relied upon my personal experience and upon that of my counsel and their

                              9 considerable experience in representing Chapter 11 and Chapter 7 trustees. I believe the

                             10 Liquidation Analysis is accurate as possible given the information currently available and

                             11 reflects the relative administrative costs between a conversion to Chapter 7 and confirming and

                             12 administering a liquidating Chapter 11 plan. Thus, I believe creditors will receive a higher

                             13 distribution under the Plan than if this case were converted to Chapter 7.
411 30TH STREET, SUITE 408

 TELEPHONE: 510.506.7152
 OAKLAND,CA 94609-3311
      NUTI HART LLP




                             14          6.     The Plan contains five (5) classes of Claims and one (1) class of interests, as

                             15 follows:
                                                 Class 1 (Unimpaired). Class 1 consists of the Northern Trust secured
                             16                              claim against DOA.
                             17                  Class 2 (Impaired). Class 2 consists of the Gonzales Trust claim against
                                                             DOA.
                             18
                                                 Class 3 (Impaired). Class 3 consists of the Disputed Claim filed by the
                             19                              Gonzales Trust against DOI.
                             20                  Class 4 (Impaired). Class 3 consists of the unsecured deficiency claim of
                                                              Juniper against DOI.
                             21
                                                 Class 5 (Impaired). Class 5 consists of the Disputed Claim filed
                             22                             September 23, 2020 by DL against DOA, which claim was
                                                            amended on December 15, 2020 as an unsecured non-
                             23                             priority claim in the amount of $4.5 million
                             24                  Class 6 (Impaired). Class 6 consists of the member interests in DOA and
                                                              DOI.
                             25

                             26          7.     The Plan is a liquidating plan. The assets to be distributed include cash and

                             27 administration of disputed claims and rights. The Plan provides a comprehensive mechanism to

                             28 liquidate the remaining assets and distribute cash to creditors. Among other things, the Plan


                                                                                  3
                                  Case 18-12456-gs         Doc 281      Entered 03/04/21 14:20:54         Page 4 of 6



                              1 provides that the Disbursing Agent will administer the remaining assets and distribute cash to

                              2 creditors. The Plan further provides for the establishment of required reserves to fund

                              3 administrative expenses and other claims not paid in full on the Effective Date. Mechanisms are

                              4 also provided to resolve disputed claims, anticipate and plan for the outcome of ongoing

                              5 litigation and disputes, and make distributions to creditors. The Plan further provides for

                              6 payment of : (i) U.S. Trustee fees then due and unpaid, all Allowed Administrative Claims

                              7 (unless the holder of any such claim agrees in writing to a later payment date), and all Allowed

                              8 Priority Claims; (ii) payment of Allowed Tax Claims in full on the later of the Effective Date or

                              9 the date the Tax Claim is allowed by a Final Order; (iii) procedure for estimation of Contested

                             10 Claims; (iv) interim distribution prior to resolution of all disputed Claims asserted against the

                             11 Debtor's estate, and (v) preservation of claims of the Debtor and authority to prosecute any

                             12 claims, causes or rights to assert any legal claim for relief that the Debtor may have against any

                             13 person or entity.
411 30TH STREET, SUITE 408

 TELEPHONE: 510.506.7152
 OAKLAND,CA 94609-3311
      NUTI HART LLP




                             14          8.      I have proposed the Plan in good faith. The Plan provides for distributions to

                             15 creditors in accordance with the Bankruptcy Code’s priority scheme, and there are no classes of

                             16 equal priority that will be receiving differential treatment. The Plan’s classification structure

                             17 does not unfairly discriminate within classes or between classes.

                             18          9.      I believe that the best interest of creditors test is met. In a chapter 7 liquidation,

                             19 holders of Allowed Claims would receive distributions based on the liquidation or collection of

                             20 the Debtors’ assets and in the priority set forth in the Bankruptcy Code. Such assets would

                             21 include the same assets that are available to creditors under this Plan and the Plan provides for

                             22 payment priority as set forth in 11 U.S.C. § 507. As discussed above and more fully in the

                             23 Disclosure Statement, conversion to chapter 7 at this juncture would only add additional

                             24 unnecessary administrative costs, especially with a potential new chapter 7 trustee and

                             25 professionals. The proposed Plan with me assuming the role as Disbursing Agent avoids these

                             26 extra administrative costs

                             27          10.     I submit that the Plan is feasible because a form of liquidation is proposed under

                             28 the Plan and no further reorganization of the Debtors is contemplated.


                                                                                    4
                                  Case 18-12456-gs        Doc 281      Entered 03/04/21 14:20:54        Page 5 of 6



                              1          11.     The Plan contemplates that pre-confirmation professional fees will be subject to

                              2 final approval by the Court pursuant to Section 6.6.2 which authorizes payment of professionals

                              3 only to the extent allowed by the Bankruptcy Court.

                              4          12.     Section 3.3 of the Plan provides that the Debtor shall pay in cash in full on the
                              5 Effective Date any statutory fees then owing and unpaid to the U.S. Trustee and will pay future

                              6 quarterly fees until the Chapter 11 Cases are converted, dismissed, or closed by entry of a final

                              7 decree consistent with 28 U.S.C. §1930(a)(6).

                              8          13.     On January 28, 2021, the Court entered its Order Conditionally Approving
                              9 Disclosure Statement for Chapter 11 Trustee Kavita Gupta’s Joint Plan of Liquidation, etc.

                             10 (January 25, 2021) (the “Disclosure Statement Order”) [DOA Docket No. 244; and DOI Docket

                             11 No. 121], pursuant to which the Court, among other things: (a) conditionally approved the

                             12 Disclosure Statement; (b) approved certain deadlines and procedures relating to Plan solicitation,
411 30TH STREET, SUITE 408




                             13 tabulation of ballots and Plan confirmation; (c) scheduled a hearing on Plan confirmation; and
 TELEPHONE: 510.506.7152
 OAKLAND,CA 94609-3311
      NUTI HART LLP




                             14 (d) approved the form and scope of notice thereof.

                             15          14.     Pursuant to the Disclosure Statement Order, the Court required me to serve
                             16 Solicitation Packages (as defined in the Disclosure Statement Order), together with an

                             17 appropriate ballot (but only if the intended recipient is the holder of a class of claims whose

                             18 holders are entitled to vote on the Plan), upon the parties set forth in the Disclosure Statement

                             19 Order. On January 28, 2021, I, through counsel served the Solicitation Package, in accordance

                             20 with the terms of the Disclosure Statement Order. No solicitation of acceptances of the Plan

                             21 occurred before I mailed the Disclosure Statement. Thus, all solicitations of acceptances of the

                             22 Plan were in accordance with the provisions of 11 U.S.C § 1125.

                             23          15.     As discussed above, there are five impaired Classes, Classes 2, 3, 4, 5 and 6. The
                             24 Plan has been accepted by impaired Class 2 and impaired Class 3; the Gonzales Trust holding a

                             25 claim in each class. Northern Trust, holding unimpaired claims in Class 1, has filed a motion for

                             26 leave to cast a ballot, which motion is to be heard concurrently with the confirmation hearing.

                             27 Juniper holds the Class 4 claims but did not vote; Class 4 is therefore assumed to have rejected

                             28


                                                                                   5
                                  Case 18-12456-gs       Doc 281     Entered 03/04/21 14:20:54       Page 6 of 6



                              1 the Plan. DL holds the Class 5 claim and rejected the Plan. Class 6 claims are impaired member

                              2 interests and are deemed to have rejected the Plan.

                              3         I declare under penalty of perjury under the laws of the United States of America that the

                              4 forgoing is true and correct and that this declaration was H[HFXWHGon March 4, 2021.

                              5

                              6                                               /s/ Kavita Gupta
                                                                                   Kavita Gupta
                              7

                              8

                              9

                             10

                             11

                             12
411 30TH STREET, SUITE 408




                             13
 TELEPHONE: 510.506.7152
 OAKLAND,CA 94609-3311
      NUTI HART LLP




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                                                                                 6
